Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00475-CV

                          IN THE INTEREST OF D.M.B., Jr., Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00828
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. It is ORDERED that no costs be assessed against
appellant in relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED August 6, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice